835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ted Edwin KILLIAN, Plaintiff-Appellant,v.J.B. HALL;  Verlin Enloe, Defendants-Appellees.
No. 87-7247.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Dec. 10, 1987.

Ted Edwin Killian, pro se.
Before WIDENER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Ted Killian, a North Carolina inmate, filed this 42 U.S.C. Sec. 1983 action alleging that he had been removed from work release status without justification.  The district court assessed him a partial filing fee of $26.25 and he has appealed.  We dismiss his appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction to review final decisions of the district court.  A final decision disposes of all issues in dispute as to all parties.  "Federal appellate jurisdiction generally depends on the existence of a decision by the District Court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "    Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  Final judgment has not yet been entered in this case.


3
The collateral order doctrine provides a limited exception to the final judgment rule.    See Firestone Tire & Rubber Co. v Risjord, 449 U.S. 368 (1981);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Under the collateral order doctrine an interlocutory order may be appealed if it (1) conclusively decides the disputed issue;  (2) resolves an important issue which is separate from the merits of the case;  and (3) is unreviewable on appeal from the judgment.    Firestone, supra, at 375.  These criteria are not met in this case.  Nor is the order appealable under any other exception to the final judgment rule.


4
Accordingly, we deny leave to proceed in forma pauperis and dismiss this appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.